Case: 5:19-cv-00424-DAP Doc #: 11 Filed: 09/18/20 1 of 2. PageID #: 1119




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ERIN J. BUCKLEY,                                  )    CASE NO. 5:19 CV 424
                                                  )
               Petitioner,                        )    JUDGE DAN AARON POLSTER
                                                  )
       vs.                                        )    OPINION AND ORDER
                                                  )
STATE OF OHIO,                                    )
                                                  )
               Respondent.                        )


       Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge James

R. Knepp II. Doc #: 10. The Magistrate Judge recommends that the Court deny the habeas

petition filed by Petitioner Erin J. Buckley under 28 U.S.C. § 2254. Doc #: 1. In April 2017, a

jury convicted Buckley of aggravated robbery and petty theft. The trial court sentenced Buckley

to eight years imprisonment on the aggravated robbery conviction, twelve months imprisonment

on identity fraud, and 180 days of local incarceration on the petty theft charge. Buckley now

challenges her convictions asserting ineffective assistance of trial counsel, conflict of interest of

trial counsel, failure to subject prosecution’s case to meaningful adversarial testing, and asserts

counsel’s performance fell below an objective standard of reasonableness.

       Under the relevant statute:

       Within fourteen days after being served with a copy [of a magistrate judge’s
       R&R], any party may serve and file written objections to such proposed findings
       and recommendations as provided by rules of court. A judge of the court shall
       make a de novo determination of those portions of the report or specified
       proposed findings or recommendations to which objection is made.

28 U.S.C. § 636(b)(1) (emphasis added).
Case: 5:19-cv-00424-DAP Doc #: 11 Filed: 09/18/20 2 of 2. PageID #: 1120




       In this case, the R&R was issued on August 18, 2020, and it is now September 18, 2020.

Thirty-one days have elapsed since the R&R was issued, and Petitioner has neither filed

objections nor a request for an extension of time to file them. The failure to timely file written

objections to an R&R constitutes a waiver of a de novo review by the district court of any issues

covered in the R&R. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); United States v. Walters, 638

F.2d 947 (6th Cir. 1981).

       Despite the lack of objections, the Court has reviewed Magistrate Judge Knepp’s

thorough, well-written 23-page R&R, and agrees with the Magistrate Judge’s findings and

recommended rulings. Therefore, the Court ADOPTS the R&R in its entirety, Doc #: 10, and

denies the § 2254 habeas petition, Doc #: 1.

       IT IS SO ORDERED.


                                                 /s/ Dan A. Polster September 18, 2020
                                               Dan Aaron Polster
                                               United States District Judge




                                                 -2-
